Citation Nr: 0945062	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-32 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, in which the RO, in pertinent 
part, denied service connection for prostate cancer as a 
result of exposure to herbicides.  

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Phoenix, Arizona 
RO.

In June 2007, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  
A transcript of that hearing is of record.    

In February 2008 the Board denied the Veteran's claim for 
service connection for prostate cancer.  The Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2009 Joint Motion to 
Vacate and Remand, the Secretary of Veterans Affairs (VA) and 
the Veteran, through his representative, moved that the 
February 2008 Board decision be vacated and remanded.  The 
Court granted the motion by Order in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
action will, regrettably, further delay an appellate decision 
in this appeal.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, to include 
prostate cancer, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307.   The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed.  Cir. 
2008) upheld VA's interpretation of 38 C.F.R.  § 
3.307(a)(6)(iii) as requiring actual service on land in 
Vietnam.  

The Veteran's service records reflect that he served in 
Thailand from January 1966 to August 1967, arriving in 
Thailand on January 18, 1966.   The Veteran has reported 
setting foot in Vietnam during service, when flights he was 
on stopped in Vietnam for refueling.  In particular, he has 
indicated that, while enroute to Bangkok, Thailand, in 
January 1966, his flight landed in Saigon for refueling.  In 
an October 2006 statement, the Veteran reported that he flew 
from Edwards Air Force Base, on a Continental Airlines plane, 
to Honolulu, Hawaii, and then to Saigon, where everyone 
deplaned.  He added that some of the passengers, himself 
included, then reboarded and the flight continued to Bangkok.  
The Veteran has also reported stopping in Da Nang while 
flying to and from Okinawa for temporary duty.  During the 
June 2007 hearing, he reported that he spent about three to 
four hours in Vietnam during his flights to and from Okinawa.  
The Veteran has submitted a copy of his August 1966 orders 
for temporary duty to Okinawa, for approximately seven days, 
commencing on or about September 6, 1966.  The orders reflect 
that the Veteran was to travel by military air.    

In the Joint Motion, the parties found that the Board erred 
by not making reasonable efforts to obtain the Veteran's 
orders for temporary duty in Okinawa.  See Joint Motion, at 
3.  However, the parties also noted that a copy of the 
Veteran's orders for temporary duty were included as an 
attachment.  As noted above, these August 1966 orders reflect 
that the Veteran was ordered to temporary duty in Okinawa for 
7 days, on or about September 6, 1966.  In the Joint Motion, 
the parties instructed that VA should attempt to obtain 
information not already associated with the claims file 
concerning the Veteran's flights to Thailand and to and from 
Okinawa, including whether there were stopovers in Vietnam.  
Id.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).

To ensure that VA has met its duty to assist the Veteran in 
obtaining evidence necessary to substantiate his claim, the 
AMC/RO should contact the relevant service department(s), 
and/or any other relevant agency, to obtain information, to 
include the manifests and general flight routes, regarding 
the Veteran's in-service flights with reported stops in 
Vietnam, whether military or contract.  The AMC/RO is 
reminded that, in requesting records from Federal facilities, 
efforts to assist should continue until either the records 
are obtained, or sufficient evidence indicating that the 
records sought do not exist, or that further efforts to 
obtain those records would be futile, is received.  See 38 
C.F.R. § 3.159(c)(2).  If no information regarding the 
Veteran's in-service flights with reported stops in Vietnam 
is available, that fact should be documented, in writing, in 
the record, and the Veteran should be provided notice of that 
fact.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
relevant service department(s), and/or 
any other relevant agency, to obtain 
information, to include the manifests and 
general flight routes, regarding the 
Veteran's in-service flights with 
reported stops in Vietnam, whether 
military or contract.  In particular, the 
service department(s), and/or any other 
relevant agency, should indicate whether 
the Veteran's in-service flights from 
Edwards Air Force Base to Thailand, from 
Thailand to Okinawa, and from Okinawa to 
Thailand, described above, included 
stopovers in Vietnam.  If no information 
regarding the Veteran's in-service 
flights with reported stops in Vietnam is 
available, that fact should be 
documented, in writing, in the record, 
and the Veteran should be provided notice 
of that fact.

2.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


